Title: Tuesday July 2nd. 1771.
From: Adams, John
To: 


       At Falmouth, at Mr. Jonathan Webbs, who has removed to an House very near the Court House.
       Last Fryday Morning, I mounted with Brother Bradbury and his Brother Bradbury, at York for Falmouth, went over the Sands but could not ford Cape Nettick, and so was obliged to go round over the Bridge, by the Mill. Dined at Littlefields in Wells, drank Tea and lodged at Aliens at Biddeford. Coll. Ting and his Son in Law Jo. Tyler came along and lodged there, Tyng being the owner of the House and Farm there 47 Rods wide upon the River and 4 miles and an half long. Next day Saturday it rained, and Jona. Sewall, Mr. Lowell and Mr. Leonard Jarvis came in, and afternoon Judges Lynde and Cushing with their Servants. But the House had not Lodgings for them. The Judges went back to Lads Ladds, Sewall and Lowell went to James Sullivans. Sunday Morning the Weather was fair, and We set off, for Scarborough, put up at Millikins, went to Meeting forenoon and afternoon, heard Mr. Briggs a young Gentleman and after Meeting rode to Falmouth, and I put up at Webbs where I have been ever since reading the Atchievements of Don Quixotte.
       This has been the most flat, insipid, spiritless, tasteless Journey that ever I took, especially from Ipswich. I have neither had Business nor Amusement, nor Conversation. It has been a moaping, melancholly Journey upon the whole. I slumber, and moap, away the Day. Tyng, Tyler, Sewall, Lowell, Jarvis were all Characters which might have afforded me Entertainment, perhaps Instruction, if I had been possessed of Spirits to enjoy it.
       Saturday afternoon, I projected making a back Gammon Table, and about it Sewall, Lowell and Jarvis and Jo. Tyler went, got Pieces of Cedar, &c. and while they were playing I went to sleep.
       Sunday Jarvis was telling of an Instance of Cruelty and Inhumanity in Hall the Wharfinger in Boston in ordering a poor Widow to be taken with a single Writ, when her Daughter was dying, and of his being Bail for her. Sewall said Hall would certainly be damned and you will certainly go to Heaven let you do what you will.
       I feel myself weary of this wandering Life. My Heart is at Home. It would be more for my Health to ride to Boston every fair Morning, and to Braintree every fair Afternoon. This would be riding enough and I could there have one Eye to my office, and another to my farm. After my Return I shall try the Experiment.
       In the Evening went to the Clubb, or friendly Society as they call themselves, where I found Wm. Cushing, Wyer, with whom I went, i.e. at his Invitation, Mr. Lyde, Child, Symmons, Jarvis, Dr. Coffin, Captn. Wait and Don Webb &c. Conversation decent, but upon Trifles and common Matters.
       Saw Mr. Simmons at Court, a Gentleman from England who has been at Falmouth a No. of years as a Factor for several Merchants in England purchasing Deals.
      